Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-741
                       Lower Tribunal No. 19-16457
                          ________________


                      City of Sweetwater, et al.,
                                 Petitioners,

                                     vs.

                               Jose Mejia,
                                Respondent.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-
Dade County, Mark Blumstein, Judge.

     Kelley Kronenberg, and Marina Gonzalez (Fort Lauderdale) and
David S. Henry (Fort Lauderdale), for petitioners.

     Jose Mejia, in proper person.


Before EMAS, C.J., and LINDSEY and BOKOR, JJ.

     PER CURIAM.
      Petitioners seek certiorari relief from a series of orders of the trial

court denying an extension of discovery past the court-imposed discovery

cut-off.1 Certiorari requires a showing of a (1) departure from the essential

requirements of the law; (2) resulting in material harm or injury for the

remainder of the case; (3) that cannot be remedied on plenary appeal. See

Reeves v. Fleetwood Homes of Florida, Inc., 889 So. 2d 812, 822 (Fla.

2004).

      Denying a party a timely extension to obtain necessary, material

discovery that, through no fault of its own, the party was unable to obtain

during the discovery period may constitute a departure from the essential

requirements of the law resulting in material harm that cannot be cured at

the end of the case on appeal. However, this isn’t that case. A review of

the record and the hearing transcript for the January 29, 2021 summary

judgment hearing shows that the petitioners actively opposed an extension

sought by the respondent and noted that the “the deadline for fact

discovery was today, and Plaintiff [Respondent] had very ample opportunity

to do that and to proceed, but he chose not to.” At some point after the trial

court continued the summary judgment hearing, the petitioners decided


1
  Petitioner appeals the February 9, 2021 denial of the January 29, 2021
joint motion for extension as well as the February 12, 2021 omnibus order
denying, inter alia, the February 10, 2021 motion for reconsideration.

                                      2
they also needed additional discovery and filed a joint motion for extension

of time later that same day (January 29). However, despite the more

fulsome explanation provided in the instant petition, the petitioners never

explained to the trial judge in the motion why it needed the discovery, from

whom it needed the discovery, or why the relief from a court deadline

would be appropriate under the circumstances.            Instead, the motions

provide boilerplate legal standards for such an extension. For example, the

extent of the basis for the continuance was one line stating that “[t]he

parties have agreed that there is limited discovery that still needs to be

completed.”     The motion for reconsideration spends several pages

explaining to the trial court that it could grant the extension but fares no

better than the initial motion in explaining why it should. The trial judge

denied the joint motion for an extension and sua sponte denied the motion

for reconsideration without a hearing. 2


2
  The motion for extension and motion for reconsideration fail to explain to
the trial court the import of the discovery sought, the need for the discovery,
or offer any sort of explanation as to why this was not accomplished during
the discovery period despite diligent efforts. The fact that the petitioners
make such motions after opposing respondent’s ore tenus request for
additional discovery at the summary judgment similarly goes unexplained.
Accordingly, it is a heavy lift to conclude, as petitioner does, that the failure
to grant such motions constitutes a departure from the essential
requirements of the law. We also note that even if we found such a
departure, which we do not, we would nonetheless decline to exercise our
discretion as there is no indication that the purported error would result in a

                                       3
     While the trial court could have granted the extension (and perhaps

the better practice would have been to do so) we review only to determine

if such denial constituted a departure from the essential requirements of

the law. Based on the petitioners’ actions opposing an extension during

the summary judgment hearing and the paucity of information presented to

the trial judge in the subsequent motion to extend the deadline and motion

for reconsideration, we conclude that the trial judge’s declining to extend

the discovery deadlines did not constitute a departure from the essential

requirements of the law.

     Petition denied.




“miscarriage of justice.” Haines City Comm. Dev. v. Heggs, 658 So. 2d 523,
528 (Fla. 1995) (quoting Combs v. State, 436 So. 2d 93, 95-96 (Fla. 1983)).

                                    4